t c memo united_states tax_court herbert j meeks and paula j meeks petitioners v commissioner of internal revenue respondent docket nos filed date edward t perry for petitioners christian a speck and bryan e sladek for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined deficiencies in petitioners' federal_income_tax in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively all section references are to the internal_revenue_code in effect for the years in issue and all rules references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether education expenses that herbert j meeks herbert incurred are deductible as trade_or_business_expenses whether certain job-seeking and tax_return preparation expenses are deductible whether expenditures that paula j meeks paula incurred are deductible as trade_or_business_expenses whether petitioners' boat chartering activity was an activity engaged in for profit and whether petitioners substantiated charitable_contributions in amounts greater than respondent concedes findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners husband and wife resided in sacramento california at the time they filed the petitions in this case educational expenses from date until sometime in herbert was a correctional officer with the state of california department of respondent concedes that petitioners may deduct dollar_figure of expenses from their boat chartering activity in pursuant to sec_183 corrections he was originally assigned as an inmate supervisor and later to a transportation team where his responsibilities included supervising and observing inmate behavior evaluating inmate conduct and writing activity reports in herbert entered the organizational behavior program the program at the university of san francisco in sacramento california the goal of the program was to train a student to be an effective human resource specialist in the workplace herbert did not complete the program to obtain a degree in and petitioners deducted educational expenses of dollar_figure and dollar_figure for herbert's tuition and books purchased for the courses at the university of san francisco after completing the courses herbert received a temporary assignment at the richard a mcgee correctional training facility for the state of california the academy after this assignment the academy interviewed herbert for a position as an instructor the position of instructor required years of college education in june of herbert was promoted to sergeant instructor at the academy job-seeking and tax_return preparation expenses in petitioners took a deduction of dollar_figure for tax preparation expenses in petitioners also claimed while enrolled in the program herbert completed the following courses introduction to organizational behavior research in organizations organizational communication small_group leadership social ethics interdisciplinary writing and critical thinking the courses deductions for miscellaneous expenses_incurred in job seeking and for tax_return preparation in the amounts of dollar_figure and dollar_figure respectively trade_or_business_expenses during the years in issue paula was employed full time as a dance and physical education teacher at florin high school in sacramento california she taught beginning jazz classes and gave instruction on technique and execution for the drill team additionally she developed masterpiece dance theater a touring company with dance performances by students petitioners deducted tickets to dance concerts clothing shoes and other miscellaneous items related to paula's employment at the school as miscellaneous_itemized_deductions on their and federal_income_tax returns chartering activity in and petitioners owned two boats a foot wooden chris craft river cruiser and a 24-foot cuddy cabin the boats petitioners have owned other boats for recreation in the past petitioners publicized that the boats were available for 12-hour chartered boating and fishing trips on the sacramento river and lake comanche california petitioners called their charter business it take sec_2 and charged dollar_figure to charter a boat petitioners provided fishing gear bait and safety vests for their customers before engaging in the chartering activity petitioners did not set up a business plan additionally petitioners did not analyze the possibility of making a profit petitioners tried but were unable to obtain insurance which covered commercial use of the boats petitioners did not keep books_and_records of their chartering business petitioners would go out on the boats about once a week generally on weekends occasionally petitioners would use the boats for recreational purposes petitioners had four to six paying customers in and had none in and petitioners primarily promoted their chartering services primarily through announcements made at the church they attended and flyers posted at other churches barber shops and bait shops in addition petitioners distributed business cards and attached them to the flyers for and petitioners deducted dollar_figure dollar_figure and dollar_figure respectively for expenses related to their chartering activity in petitioners reported dollar_figure in income from the activity petitioners reported no income from the chartering activity in or charitable_contributions petitioners regularly attended several churches in the bay area of california including the new hope baptist church in oakland california during the years in issue petitioners made financial contributions to these churches and to other charitable organizations the new hope baptist church did not keep records of contributions before nor did the other churches maintain any tracking systems of contributions during the years at issue petitioners did not maintain records of all their contributions petitioners deducted charitable_contributions of dollar_figure and dollar_figure in and respectively respondent allowed dollar_figure and dollar_figure in and respectively after petitioners substantiated those amounts opinion all disputed items on petitioners' income_tax returns are deductions they claimed deductions are strictly a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduction claimed rule a 503_us_79 education expenses sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business education expenses are considered ordinary and necessary business_expenses if the education maintains or improves skills required by the taxpayer in his employment or meets the express requirements of an employer imposed as a condition for the taxpayer's continued employment status or rate of compensation sec_1_162-5 income_tax regs education expenses however are not deductible if they are made by an individual for education which is part of a program of study being pursued by him which will lead to qualifying him in a new trade_or_business sec_1_162-5 income_tax regs this is so even if the courses meet the express requirements of the employer see 55_tc_581 it is immaterial whether the individual undertaking the education does in fact become employed in a new trade_or_business 56_tc_1357 petitioners have the burden of proving that the education does not qualify herbert for a new trade_or_business rule a petitioners contend that the courses herbert took maintained and improved his skills as a correctional officer petitioners also argue that herbert had no intention of developing another career nor did he seek to obtain a degree in organizational behavior whether the education qualifies a taxpayer for a new trade_or_business depends upon the tasks and activities which he was qualified to perform before the education and those which he is qualified to perform afterwards 52_tc_1106 affd per curiam 443_f2d_29 9th cir we have repeatedly disallowed education expenses where the education qualifies the taxpayer to perform significantly different tasks and activities 73_tc_723 62_tc_270 as a correctional officer herbert supervised inmates and handled other custodial duties the record is not clear what duties and activities were required of herbert as a sergeant instructor but the title of the position itself suggests that the primary duty would be instructing students at the academy thus we find that the duties and activities of a correctional officer and a sergeant instructor are significantly different upon completing the courses herbert met the 2-year college education requirement of the instructor position we find that these courses qualified herbert for the duties and activities of a sergeant instructor accordingly we conclude that the education qualified herbert for a new trade_or_business and sustain respondent's disallowance of the education expenses under sec_162 job-seeking and tax_return preparation expenses petitioners also claimed deductions for miscellaneous expenses_incurred in job seeking and for tax_return preparation petitioners have presented no evidence to support the claimed job-seeking expenses or the tax preparation fee we cannot be sure that petitioners intended to abandon these issues but in any case we sustain respondent's disallowance of these deductions as petitioners have not met their burden_of_proof on these matters trade_or_business_expenses as we stated earlier sec_162 allows a deduction for all ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business an employee's trade_or_business is earning his compensation and generally only those expenses that are related to the continuation of his employment are deductible 269_f2d_108 4th cir affg tcmemo_1958_60 pursuant to sec_162 if expenditures qualify as ordinary and necessary an employee may deduct unreimbursed employee_expenses an employee may not deduct such expenses however if the expenses are not substantiated or if the employee has a right to but fails to seek reimbursement from the employer 56_tc_936 affd without published opinion 456_f2d_1335 2d cir paula testified that her employer would have reimbursed her for the garment shields for school costumes had she sought a reimbursement we therefore sustain respondent's determination with respect to this deduction petitioners claimed deductions for concert tickets which paula attended with her husband or students for expenses to be deductible under sec_162 petitioners must show that the purpose of the expenditure was primarily business rather than personal and that paula's business benefited or was intended to benefit by the expenditure 74_tc_1266 16_tc_401 paula claims that she attended concerts to learn about the changes in jazz dance for her business as a dance instructor we conclude that petitioners have failed to demonstrate that the purpose of the concerts was primarily business rather than personal therefore we sustain respondent's determination with respect to this deduction petitioners claimed deductions for items such as musical records magazine subscriptions and office supplies the musical records enabled paula to conduct dance instruction in her business we find the expenses for jazz dance records to be ordinary and necessary to paula's business as a dance instructor although petitioners claim a business_purpose for the magazine subscriptions the types of magazines are so inherently_personal that we conclude they are not business_expenses under sec_162 paula testified that the office supplies were necessary for school petitioners however did not introduce evidence that showed that the expenses relating to the office supplies would not be reimbursed by paula's employer therefore we hold that petitioners are entitled to deduct the cost of the musical records and sustain respondent's disallowance of expenses relating to the magazine subscriptions and office supplies petitioners also claimed deductions for clothing expenses for the cost of clothing and maintaining such clothing to be deductible as an ordinary and necessary business_expense it must be required or essential in the taxpayer's employment not be suitable for general or personal wear and not be so worn 30_tc_757 petitioners claimed deductions for magazine subscriptions to highlights a children's magazine and essence and ebony magazines of style and entertainment the clothing items petitioners claimed as business_expenses include hosiery exercise wear warmup suits denim clothing athletic shoes and jazz shoes at trial paula testified that these items were necessary to teach aerobics and jazz dance she also testified that she does not wear the clothing around the house the fact that paula chose not to wear the clothing when she was away from the school does not establish that such clothing is not suitable for her private and personal wear see hynes v commissioner supra pincite it is relatively common for people to wear warmup clothes exercise wear and athletic shoes of the type purchased by petitioners while engaged in a wide variety of casual or athletic activities we however find that the jazz shoes are not suitable for general or personal wear and hold that petitioners may deduct the cost of this item as a business_expense petitioners presented no evidence that the other clothing purchased for paula's business was not adaptable for wear outside the workplace therefore we conclude that all items of clothing at issue except the jazz shoes are suitable for general or personal wear and hold that petitioners are not entitled to deduct the costs of those items chartering activity sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to the activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 for a deduction to be allowed under sec_162 or sec_212 or the taxpayers must establish that they engaged in the activity with an actual and honest objective of making an economic profit independent of tax savings 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir their expectation of profit need not have been reasonable however they must have entered into the activity or continued with it with the objective of making a profit 91_tc_371 sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer's mere statement of intent 84_tc_1244 affd 792_f2d_1256 4th sec_183 allows deductions in situations not applicable to the instant cases cir sec_1_183-2 income_tax regs petitioners have the burden of proving that they engaged in the chartering activity with the intent to make a profit rule a sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer's profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation the number of factors for or against the taxpayer is not necessarily determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others cf 70_tc_715 affd 615_f2d_578 2d cir during the years at issue petitioners did not conduct the chartering activity in a businesslike manner petitioners failed to maintain any books_and_records herbert testified that they did not retain receipts from customers petitioners also indicated that they had no business plan for the activity although they attempted to obtain insurance for commercial use of their boat they never did herbert did not check with local authorities regarding the requirements for operating a passenger- carrying vessel on a public river in addition he did not investigate whether a business license was required for the chartering activity we are not convinced that petitioners operated their chartering service in a businesslike manner careful investigation of a potential business to ensure the chance for profitability strongly indicates an objective to engage in the activity for profit sec_1_183-2 income_tax regs while a formal market study is not required a basic investigation of the factors that would affect profit generally is necessary harrison v commissioner tcmemo_1996_509 herbert testified that he did not consult with any professionals about the profitability of the chartering activity before entering into the activity he did not analyze operating costs to determine whether the chartering business would be profitable this indicates that the chartering service was not engaged in for profit a record of substantial losses over several years may be indicative of the absence of a profit_motive 72_tc_411 affd without published opinion 647_f2d_170 9th cir petitioners never generated a profit for the chartering activity during the years at issue additionally was the only year in which petitioners received any revenue from the chartering activity furthermore there are elements of personal pleasure present in petitioners' chartering activity petitioners testified that they would occasionally use the boats for recreational purposes petitioners had also been involved in recreational boating prior to claiming the activity was a business this indicates a lack of profit objective sec_1_183-2 income_tax regs we are not persuaded that the remote and speculative possibility of profit was petitioners' objective for commencing their chartering activity after reviewing all the facts and circumstances we conclude that petitioners did not engage in the chartering activity for profit within the meaning of sec_183 we therefore sustain respondent's determination on this issue charitable_contributions under sec_170 contributions of money to or for_the_use_of a religious_organization are generally deductible henson v commissioner tcmemo_1979_110 a taxpayer however must substantiate his contributions id sec_1_170a-13 income_tax regs if the record provides sufficient evidence that petitioners made charitable_contributions but they are unable to prove the exact amount we can estimate the amount of the contributions 39_f2d_540 2d cir in order for the court to make an estimate we must have some basis in fact upon which an estimate can be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir the burden is on petitioners to prove their entitlement to the claimed deductions rule a in this case petitioners credibly testified and we find that they did make cash contributions to the churches they attended however we are cautioned to bear heavily against taxpayers whose inexactitude is of their own making cohan v commissioner supra pincite accordingly we hold that petitioners are entitled to deduct dollar_figure and dollar_figure of their claimed charitable_contributions for and respectively in excess of the amounts allowed by respondent to reflect the foregoing and concessions of the parties decisions will be entered under rule
